UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
WHITE ROCK PLANTING COMPANY, INC. PLAINTIFF
V. Civil Action No. 1:16-cv-00210-GHD-DAS
ARMTECH INSURANCE SERVICES, INC. DEFENDANT

 

ORDER ADMINISTRATIVELY CLOSING CASE

 

This Court entered an order granting the Defendant’s Motion to Compel Arbitration in May
2017 [20]. In that Order, the Court directed the parties to arbitrate their claims pursuant to the
terms of the relevant contract. The Court now administratively closes this case pending the
resolution of the arbitration proceeding. The parties shall inform the Court within fifteen days of
the conclusion of the arbitration proceeding; at that time, this case shall either be reopened for
further litigation or permanently closed on the docket.

Accordingly, the Court orders that this case be ADMINSTRATIVELY CLOSED as of

today’s date.
ce
THIS, the / / day of February, 2020.

AL WQaraeh

SENIOR U.S. DISTRICT JUDGE

 
